GARDEN, JUDGE:
On July 20,1975, the claimant contacted the REAP Section of the Department of Highways and requested them to remove and dispose of his 1964 Ford which was parked on his property in the *211Town of Montrose, Randolph County, West Virginia. Several weeks later, representatives of REAP arrived at claimant’s property but instead of removing the 1964 Ford, they removed claimant’s 1967 Pontiac Catalina.
The Pontiac was later returned to claimant, but while it had been in REAP’s possession, the car had been damaged by vandals and the considerable number of personal items, which claimant stored in his car, had been stolen. These personal items consisted of clothing, tools, sheet music, etc. The parties, by counsel, have filed a written stipulation setting forth the above-mentioned facts, and in addition a statement that the claimant had sustained damages in the amount of $1,000.00. Based on the foregoing, we are of opinion that respondent is liable and that the damages are reasonable, and we hereby make an award of $1,000.00 in favor of claimant.
Award of $1,000.00.